Citation Nr: 1626836	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-30 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from June 1965 to May 1967 with service in the Republic of Vietnam from June 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tinnitus is related to military noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Veteran contends that he has tinnitus as a result of exposure to noise in service.  Specifically, he states that he was exposed to noise while in combat in the Republic of Vietnam from daily rifle and 50-caliber weapons fire, mortars, rockets, helicopters and airplanes.  

First, the Board must consider whether the Veteran was exposed to military noise.  In this regard, the Board notes that the Veteran's DD214 only shows that his military occupation specialty (MOS) was General Supply Specialist.  However, his DA 20 Record of Assignments shows that his principle assignment after April 1966 was Machine Gunner and after June 1966 was Rifleman Auto.  Consequently, this evidence is consistent with his report of having been exposed to rifle and 50-caliber weapons fire on a daily basis.  In addition, his duties as a Machine Gunner would also be consistent with his report of exposure to helicopter noise.  Consequently, the Board finds that the Veteran's report of military noise exposure is consistent with the circumstances of his service, and the Board finds the Veteran had military noise exposure.

In addition, the Board finds that the Veteran currently has tinnitus.  The Veteran is competent to state the he has ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002).   

Thus, the only question remaining is whether the Veteran's current tinnitus is related to his military noise exposure.  At the Board hearing in March 2016, the Veteran testified he first noticed ringing in his ears (i.e., tinnitus) when he came out of service, and that it has continued since.  At the May 2012 VA examination, however, he reported the onset of tinnitus possibly 11 to 12 years before.  The VA examiner opined that the Veteran's tinnitus was not at least as likely as not caused by or a result of military noise exposure due to his hearing being within normal limits at exit from service and he vaguely attributed the onset of tinnitus to be 11 to 12 years before.  

As for the Veteran's testimony, the Board finds it is competent evidence as to the onset of his tinnitus being shortly after service and a continuity of symptoms since service.  The Board cannot find any reason in the record to conclude that the Veteran's testimony is not credible.  Since the Veteran reported an onset of his tinnitus to be when he came out of service, silence in the service treatment records for reports of or treatment for tinnitus is expected and not negative evidence against the claim.  Furthermore, although tinnitus and hearing loss often co-exist, the fact that the Veteran's hearing was within normal limits at the time of his separation is not conclusive evidence that he did not have tinnitus at that time.  Finally, although the Veteran's statements as to onset seen in the VA examination report is inconsistent with his report at the Board hearing, the Board does not find this inconsistency to be unreasonable and, therefore, detrimental to his credibility.  The VA examiner clearly stated that the Veteran "vaguely" attributed the onset of tinnitus to be 11 to 12 years before indicating an uncertainty in that report, unlike the very clear testimony he provided at the Board hearing.   

Consequently, the Board finds that it cannot give more probative weight to the negative evidence versus the Veteran's favorable testimony as to onset and continuity of symptoms since service.  The Board concludes, therefore, that the evidence as to whether the Veteran's tinnitus is related to his military noise exposure is in equipoise.   Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  Consequently, the Veteran's appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that remand for the Veteran's claim for service connection for bilateral hearing loss is warranted based upon his testimony at the March 2016 Board hearing.

At the May 2012 VA examination, audiometric testing failed to demonstrate that the Veteran had a hearing impairment for VA compensation purposes.  See 38 C.F.R. § 3.385.  However, at the Board hearing in March 2016, the Veteran testified that he had undergone a VA Audiology evaluation a year before that resulted in him being given a hearing aid for his right ear.  The Board finds this indicates a worsening in the Veteran's hearing acuity, at least in the right ear, thus requiring that a contemporaneous VA examination be obtained to determine whether his hearing loss may now meet the requirements for a hearing impairment set forth in § 3.385.  A contemporaneous medical examination may be warranted in service connection claims when, as with hearing loss, the condition is subject to worsening over time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Also, the Veteran's VA medical records for treatment of his hearing loss should be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's medical records related to treatment of his hearing loss from the VA Medical Centers in Salisbury and Winston-Salem, North Carolina.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate his hearing.  Access to the claims file must be provided to the examiner for review of the claims file in conjunction with the examination.

The examiner should be advised that military noise exposure is recognized.  After reviewing the file and conducting audiometric testing, the examiner should determine whether the Veteran has a current bilateral hearing loss disability as defined for VA compensation purposes in 38 C.F.R. § 3.385.

If the Veteran has a current bilateral hearing loss disability for VA compensation purposes, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to the Veteran's military noise exposure.  

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


